Case 19-34574-KRH              Doc 207       Filed 10/31/19 Entered 10/31/19 14:22:09         Desc Main
                                            Document      Page 1 of 3


                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION


 In re:
                                                                    Chapter 7

 LECLAIRRYAN PLLC,                                                  Case No. 19-34574 (KRH)


 Debtor.1


                                NOTICE OF FINAL FEE APPLICATION
                               AND FINAL FEE APPLICATION HEARING

            PLEASE TAKE NOTICE that on October 31, 2019, LeClairRyan PLLC, the above-
     captioned debtor and debtor-in-possession (“LeClairRyan” or the “Debtor”), filed the following
     with the United States Bankruptcy Court for the Eastern District of Virginia, Richmond
     Division (the “Court”):

               (i)       First and Final Fee Application of Protiviti, Inc. as Financial Advisor for
                         LeClairRyan PLLC for Allowance of Final Compensation (the “Protiviti Final
                         Fee Application”), wherein Protiviti, Inc. seeks final approval of
                         compensation in the amount of $125,196.00; and

               (ii)      First and Final Fee Application of Hunton Andrews Kurth LLP as Counsel for
                         the Debtors for Allowance of Final Compensation and Final Reimbursement
                         of Expenses (the “Hunton Final Fee Application”; and collectively with the
                         Protiviti Final Fee Application, the “Applications”), wherein Hunton Andrews
                         Kurth LLP seeks final approval of compensation in the amount of
                         $296,127.70 and reimbursement of expenses in the amount of $2,013.58.

            PLEASE TAKE FURTHER NOTICE that a copy of the Applications may be
     obtained at no charge at https://www.americanlegal.com/leclairryan or for a fee at

 1
           The last four digits of the Debtor’s federal tax identification number are 2451.

 HUNTON ANDREWS KURTH LLP
 Riverfront Plaza, East Tower
 951 East Byrd Street
 Richmond, Virginia 23219
 Telephone: (804) 788-8200
 Facsimile: (804) 788-8218
 Tyler P. Brown (VSB No. 28072)
 Jason W. Harbour (VSB No. 68220)
 Henry P. (Toby) Long, III (VSB No. 75134)

 Counsel to the Debtor
Case 19-34574-KRH       Doc 207     Filed 10/31/19 Entered 10/31/19 14:22:09           Desc Main
                                   Document      Page 2 of 3


 https://ecf.vaeb.uscourts.gov.

        PLEASE TAKE FURTHER NOTICE that your rights may be affected. You
 should read the Applications carefully and discuss it with your attorney, if you have one in
 the chapter 11 cases. (If you do not have an attorney, you may wish to consult one).

         PLEASE TAKE FURTHER NOTICE on September 4, 2019, the Court entered the
 Order Establishing Certain Notice, Case Management and Administrative Procedures [ECF.
 No. 38] (the “Case Management Order), which approved the Notice, Case Management and
 Administrative Procedures attached as Exhibit 1 to the Case Management Order (the “Case
 Management Procedures”). The Case Management Procedures, among other things, prescribe
 the manner in which Objections must be filed and served and set forth when certain hearings
 will be conducted. A copy of the Case Management Order may be obtained at no charge at
 https://www.americanlegal.com/leclairryan or for a fee at https://ecf.vaeb.uscourts.gov.

        PLEASE TAKE FURTHER NOTICE if you do not want the Court to grant the relief
 requested in the Applications, or if you want the Court to consider your views on the
 Applications, then, by November 14, 2019 (the “Objection Deadline”), you or your attorney
 must:

               File with the Court, either electronically or at the address shown below, a written
               response to the Motions pursuant to Rule 9013-1(H) of the Local Rules of the
               United States Bankruptcy Court for the Eastern District of Virginia and the Case
               Management Procedures. If you mail your written response to the Court for
               filing, you must mail it early enough so the Court will receive it on or before the
               Objection Deadline.

               If a response is not properly and timely filed and served, the Court may
               deem any opposition waived, treat the Applications as conceded and enter an
               appropriate order granting the requested relief without further notice or
               hearing.


                              Clerk of the Court
                              United States Bankruptcy Court
                              701 East Broad Street
                              Suite 4000
                              Richmond, VA 23219

               In accordance with the Case Management Procedures, you must also serve a copy
               of your written Objection on the Core Parties, the 2002 List Parties and any
               Affected Entity so that the Objection is received on or before the Objection
               Deadline.
               Attend a hearing before the Honorable Kevin R. Huennekens, United States
               Bankruptcy Judge, at 1:00 p.m. (prevailing Eastern Time) on November 21, 2019,

                                                2
Case 19-34574-KRH    Doc 207    Filed 10/31/19 Entered 10/31/19 14:22:09       Desc Main
                               Document      Page 3 of 3


             at the United States Bankruptcy Court for the Eastern District of Virginia,
             Richmond Division, 701 East Broad Street, Room 5000, Richmond, Virginia
             23219.

       PLEASE TAKE FURTHER NOTICE THAT you should consult the Case
 Management Procedures before filing any written response.
 DATED: October 31, 2019


                                        /s/ Tyler P. Brown
                                        Tyler P. Brown (VSB No. 28072)
                                        Jason W. Harbour (VSB No. 68220)
                                        Henry P. (Toby) Long, III (VSB No. 75134)
                                        HUNTON ANDREWS KURTH LLP
                                        Riverfront Plaza, East Tower
                                        951 East Byrd Street
                                        Richmond, Virginia 23219
                                        Telephone: (804) 788-8200
                                        Facsimile: (804) 788-8218
                                        Email: tpbrown@HuntonAK.com
                                                jharbour@HuntonAK.com
                                                hlong@HuntonAK.com

                                        Counsel to the Debtor




                                           3
